Citation Nr: 1139585	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a heart disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right nephrectomy.

3.  Entitlement to a compensable rating for spontaneous right pneumothorax.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, L.H.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and L.H. testified before the undersigned Acting Veterans Law Judge at a January 2011 video teleconference hearing.  

In February 2011, the Board remanded the claims for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right nephrectomy and entitlement to a compensable rating for spontaneous right pneumothorax are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the Veteran does not have an additional heart disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in changing his heart medication treatment prior to his pacemaker insertion in January 2006.

2.  The competent evidence shows that the Veteran does not have an additional heart disability that was not a reasonably foreseeable result of his treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383, 4.3, 4.7 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In November 2008 the Veteran was sent a letter, prior to the rating decision on appeal, that explained what the evidence needed to show in order to establish compensation pursuant to 38 U.S.C. § 1151 for a heart disorder, to include how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This letter also provided information about VA's duty to assist the Veteran with procuring evidence in support of his claim.  The appellant was additionally sent information about the duty to assist in obtaining VA medical records in September and October 2009 letters.  

The Veteran, through his agent, appears to be arguing that the VCAA requires the RO to provide an advisory opinion regarding the adequacy of the evidence submitted prior to formally adjudicating the claim.  See, e.g., the October 2009 statement from the agent (Under the [VCAA], the VA must advise me of how to substantiate my claim as well as the existence of negative evidence and how to counter this evidence.").  This argument was recently rejected in Wilson v. Mansfield, 506 F.3d. 1055 (Fed. Cir. 2007).

In addition to providing the above described notices, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence VA treatment records, a VA examination and medical opinion, a written statement by the Veteran, and a transcript of the January 2011 hearing.  

Pursuant to the February 2011 remand, the RO obtained additional VA treatment records from 2005 when the Veteran's heart medications were changed and obtained a VA medical opinion on concerning the propriety of the treatment of the Veteran for his heart condition during the period leading up to the January 2006 pacemaker insertion, with particular attention to whether the Veteran's medication management was appropriate given his symptoms and circumstances.  Therefore, the RO complied with the directives of the February 2011 remand with regard to the claim of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a heart disorder.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Pertinent law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011).

III.  Analysis

VA treatment records reflect that, in 2005, the Veteran was weaned off quinidine, and his dosage of metoprolol tartrate was increased.  In January 2006, the claimant hospitalized at a VA medical center for a four-day history of his heart rate jumping from 35 to 110 beats per minute at any time and a presyncopal episode.  He initially declined a pacemaker insertion, but later that month was rehospitalized at a VA medical center and a pacemaker was installed.  The appellant asserts that VA's change in his heart medication regimen resulted in the need for the pacemaker.

The Board has reviewed the evidence of record, including the VA treatment records and the June 2011 VA medical opinion.  

The competent medical evidence demonstrates that the Veteran does not have an additional heart disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in changing his heart medication regimen prior to his pacemaker insertion in January 2006.  

The June 2011 VA doctor opined that, based on clinical expertise, review of cardiology literature (including pharmacy recommendations for dosing of metoprolol), and extensive chronological review of the VA treatment records, VA's treatment was consistent with the standard of care and that there was no evidence of negligence, lack of proper skill, error in judgment, or similar instance of fault.  The physician added that there is no disability resulting from any negligence, lack of proper skill, error in judgment, or similar instance of fault.  

The doctor provided a basis for her opinion.  The physician noted that the records clearly showed that the appellant had a 25-year history of tachy/brady syndrome, which was managed with medications, including quinidine and metoprolol.  The doctor indicated that the claimant's quinidine was discontinued due to valid concerns about drug toxicity.  The physician stated that the metoprolol was increased to control the Veteran's supraventricular tachycardia, but that it was never prescribed at a dosage higher than 100 mg by mouth twice daily, whereas the usual dose is 100 mg to 400 mg daily.  The doctor noted that there were concerns about sick sinus syndrome and that a pacemaker is medically necessary in refractory tachy/brady syndrome because the medications used to control the tachycardia can worsen bradycardia.  The physician added that the electrocardiograms during the January 2006 VA hospitalization document atrial flutter with 2:1 and 3:1 blockages, which was due to the appellant's underlying heart disorder and not his medication.

The competent medical evidence also shows that the Veteran does not have an additional heart disability that was not a reasonably foreseeable result of his treatment.  The June 2011 VA doctor opined that treatment of the appellant's heart disorder did not lead to an event that was not a reasonably foreseeable result of his treatment.

There is no competent evidence indicating that the Veteran does have an additional heart disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in changing his heart medication regimen prior to his pacemaker insertion in January 2006, nor is there any competent medical evidence indicating that the Veteran does have an additional heart disability that was not a reasonably foreseeable result of his treatment.

The only evidence of record supporting the claim is the October 2008 statement of the Veteran.  A heart disorder is a disorder for which lay evidence of etiology is not competent nexus evidence, since it is not a result of an easily observable, cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the field of medicine, the claimant's opinion does not constitute competent medical evidence and lacks probative value.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The appeal is denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a heart disorder is denied.


REMAND

The Board directed the RO to obtain all VA treatment records pertaining to the diagnosis and treatment of the Veteran's right kidney disorder and the resultant right nephrectomy, to include all treatment records from 1993 when the surgery was performed.  The RO merely requested records from the Salem VA Medical Center from 2005 to the present.

Pneumothorax is rated according to the General Rating Formula for Restrictive Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6843.  This code provides for a 10 percent rating if forced expiratory volume in 1 second (FEV-1) is 71- to 80-percent predicted; FEV-1/ forced vital capacity (FVC) is 71 to 80 percent, or diffusion capacity of the lung for carbon monoxide (single breath method) (DLCO) is 66- to 80-percent predicted.  Id.  This code provides for a 30 percent evaluation if FEV-1 is 56- to 70-percent predicted; FEV-1/ FVC is 56 to 71 percent, or DLCO is 56- to 65-percent predicted.  Id.  This code provides for a 60 percent evaluation if FEV-1 is 40- to 55-percent predicted; FEV-1/ FVC is 40 to 55 percent, DLCO is 40- to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  Post-bronchodilator results are used unless the post-bronchodilator results are worse than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  

Pursuant to the February 2011 remand, the RO obtained an additional VA pulmonary examination to determine the current symptoms, if any, of the Veteran's service-connected spontaneous right pneumothorax.  The Board stated that pulmonary function testing should be accomplished and FEV-1, FEV-1/FVC, and DLCO(SB) values should all be reported.  The Board added that if  FEV-1 or DLCO (SB) is 80 percent predicted or less, or if FEV-1/FVC is 80 percent or less, then post-bronchodilator tests must be administered and the results set forth in the report of examination.  The Board indicated that the examiner should clearly indicate whether the Veteran presently has right pneumothorax and, if so, whether this disorder is productive of any symptoms.  The Board stated that if the Veteran has a reduced FEV-1, FEV-1/FVC, or DLCO (SB) (80 percent or percent predicted, as applicable, or less) the examiner must explain whether this is due to right pneumothorax or to some other cause.  The Board added that if it is due to a cause other than right pneumothorax then the condition causing the reduced pulmonary function should be clearly identified and the examiner should provide an opinion as to whether such condition represents a progression of, or is otherwise related to, the Veteran's service connected right pneumothorax.

The Veteran underwent a pulmonary examination in June 2011.  The actual results of the June 3, 2011 pulmonary function tests, however, are not of record.  Moreover, while the June 2011 VA examiner explained whether the DLCO of 51 percent predicted was due to right pneumothorax or to some other cause, the FEV-1/FVC was 78 percent, which would warrant a compensable rating if that finding is due to the service-connected disability.  The examiner did not explain whether the FEV-1/FVC of 78 percent due to right pneumothorax or to some other cause, as required by the Board's remand.

In light of the above, the RO did not comply with the directives of the February 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain all VA treatment records pertaining to the diagnosis and treatment of the Veteran's right kidney disorder and the resultant right nephrectomy.  This includes all treatment records from 1993 when the surgery was performed.

2.  The RO should obtain a copy of the actual results of the June 3, 2011 pulmonary function tests.

3.  If any new, pertinent evidence is obtained, the RO should have the VA doctor who provided the June 2011 opinion as to the propriety of the diagnosis and treatment leading up to and including the Veteran's right nephrectomy, including whether the right nephrectomy was appropriate under the circumstances of the claimant's case, review the treatment records regarding the right kidney disorder.  The doctor should prepare an addendum indicating whether her June 2011 opinion has changed in light of the additional treatment records.  If that doctor is unavailable, the RO should have another examiner review the claims file, to include the additional records, and provide an opinion as to whether VA's diagnosis and treatment of the Veteran's right kidney represented carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA health care providers.  The examiner should also provide an opinion concerning whether the removal of the Veteran's right kidney was an event which was not a reasonably foreseeable result of the Veteran's treatment.  The report addressing these issues should include a complete rationale for the opinions expressed therein.

4.  Thereafter, the RO should have the VA doctor who conducted the June 2011 VA pulmonary examination review the examination report and medical opinion along  with the copy of the actual results of the June 3, 2011 pulmonary function tests.  The VA doctor should prepare an addendum to her examination report and medical opinion in which she explains whether the FEV-1/FVC of 78 percent is due to right pneumothorax or to some other cause.  If that doctor is unavailable, the RO should have the addendum prepared by another examiner.

5.  Thereafter, readjudicate the Veteran's claims.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


